DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osawa (JP 2015-204357).

Regarding Claim 1, Osawa teaches a material C-8 (page 9):


    PNG
    media_image1.png
    165
    103
    media_image1.png
    Greyscale



Regarding Claim 3, Osawa teaches (machine trans. paragraph 20):


    PNG
    media_image2.png
    134
    879
    media_image2.png
    Greyscale

C-8 is used as a dopant in the light emitting layer (machine trans. paragraph 34). The host is an anthracene compound (machine trans. paragraph 31) (per claim 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa (JP 2015-204357) in view of Lee (US 2007/0012915).

Regarding Claim 19, Osawa teaches an OLED containing C-8 reading on applicants’ compound as a dopant and along with a host material, as discussed above. 
Lee teaches an OLED used in a display device (abstract). The OLED may be finished by encapsulating the substrate including the first electrode, the emission layer, and the second electrode with an encapsulation substrate (paragraph 37).
As Osawa and Lee teach OLEDs used in display devices and Lee also teaches as display device containing an encapsulation substrate, it would have been obvious to one of ordinary skill in the art before the filing date of the invention to have included an encapsulation substrate (film) to protect the display device from moisture as commonly known in the art, absent unexpected results (per claim 19).


Allowable Subject Matter
Claims 2, 4-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach:
The compound (per claims 2, 18, 20)
Delayed fluorescent dopant (per claims 4-17)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786